Exhibit 10.16

LOGO [g70080img10_21.jpg]

September 14, 2005

Ken Horner

 

RE: Offer of Employment from BakBone Software, Inc.

Dear Ken:

On behalf of BakBone Software, we would like to extend our offer to you for the
position of Senior VP of Corporate Development and Strategy, reporting directly
to Jim Johnson, President and CEO, with start date of September 1, 2005. This
offer letter supersedes any other.

Your salary will be $225,000 annually, which equals $9375 per pay period,
payable as earned in accordance with the Company’s normal payroll policies (the
15th and last working day of the month).

In this position you are also eligible to receive a bonus of up to $112,500 per
year. The actual terms of your bonus will be as follows:

 

  •  

50% is payable on the Company’s attainment of quarterly revenue targets with a
qualifying starting point of 80% of quarterly revenue attainment

 

  •  

50% is payable on the achievement of predefined quarterly MBO’s. These MBO’s
will include the successful execution of the corporate development strategy and
the successful revenue and profit contributions from corporate development
activities over time.

All employees are entitled to participate in our health and dental benefits
programs. Your coverage will begin on October 1, 2005. Additionally, the Company
carries a $100,000 life insurance policy on you. Details of all benefit plans
including 401K, flex spending and our 529 education plan will be provided to
you. In addition to the above, you will be eligible to participate in BakBone’s
stock option plan upon approval of the Board of Directors.

By accepting this offer of employment you will be required to acknowledge
receipt of BakBone’s standard corporate personnel acknowledgements and Employee
Resource Manual which is provided to all employees and management.

This offer is conditional in all respects to verification, as is acceptable to
the Company, of your authorization to work in the United States. BakBone is an
equal opportunity employer and does not discriminate based on any category
protected by California or Federal law.

 

1



--------------------------------------------------------------------------------

BakBone Software is an at-will employer. This means that you and/or the Company
have the right to terminate your employment at any time with or without cause
and with or without notice. Any contrary representations are superceded by this
offer. Any modifications to this at-will term of your employment must be in
writing and signed by you and the President and CEO. This Offer of Employment in
no way creates an employment contract between you and the Company.

We agree that, to the extent permitted by law, all claims or disputes between
you and the Company, or its officers, employees or affiliates, will be resolved
by final, binding arbitration, in accordance with the employment dispute
resolution rules of the American Arbitration Association. This agreement
includes disputes of any nature, including, without limitation, all claims for
any alleged unlawful employment practice, discrimination, harassment,
termination of employment, or any other disputes which may hereafter occur.

This offer will expire on the 15th day of September 2005.

We are very happy to make this offer and look forward to working with you. If
these terms are agreeable to you, please sign below and return to Human
Resources at fax # 858-450-6928.

 

BakBone Software, Inc.     /s/ Jim Johnson   this 14th day of September, 2005.

Jim Johnson

   

President and CEO

   

Acknowledged, Agreed and Accepted by:

 

/s/ Ken Horner   this 14th day of September, 2005. Ken Horner (by signing, I
agree to keep the terms of my employment confidential.)

 

2